Citation Nr: 0802662	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  06-19 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to recognition of the veteran's son's 
permanent incapacity for self-support.

3.  Entitlement to recognition of the veteran's daughter's 
permanent incapacity for self-support.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to March 
1983, with an additional two years, ten months, and twenty-
five days of active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  The Board remanded this case back 
to the RO in September 2006.

During her January 2007 Travel Board hearing, the veteran 
indicated that she was not pursuing an appeal as to the issue 
of an increased evaluation for chronic venous insufficiency 
of the right leg.

The Board also notes that disposition of this case has 
followed a grant of a motion to advance this appeal on the 
Board's docket pursuant to the provisions of 38 U.S.C.A. 
§ 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD, but that 
diagnosis has not been shown to be predicated on a 
corroborated in-service stressor, claimed as multiple rape 
incidents.

2.  The veteran's son was born in July 1982 and reached the 
age of 18 in July 2000; it is not shown that he was 
permanently incapable of self-support by reason of physical 
or mental defect upon attaining the age of 18 years.

3.  The veteran's daughter was born in April 1984 and reached 
the age of 18 in April 2002; it is not shown that she was 
permanently incapable of self-support by reason of physical 
or mental defect upon attaining the age of 18 years.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).

2.  The criteria for recognition of the veteran's son's 
permanent incapacity for self-support have not been met.  38 
U.S.C.A. §§ 101(4), 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.57, 3.159, 3.356 (2007).

3.  The criteria for recognition of the veteran's daughter's 
permanent incapacity for self-support have not been met.  38 
U.S.C.A. §§ 101(4), 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.57, 3.159, 3.356 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
January 2004.  The Board would point out that, as warranted 
for reasons described below, the veteran was provided with 
the information about the type of evidence needed to 
substantiate PTSD/sexual assault cases.  As this letter was 
issued prior to the appealed rating decision, this case 
raises no procedural concerns in view of the Mayfield line of 
decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In the present case, any deficiencies of such notification 
would not be prejudicial, as this case involves only a 
service connection claim (in addition to the incapacity 
claims), not increased evaluation claims.  With service 
connection cases, no disability rating or effective date is 
assigned when service connection is denied.  Id.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

For reasons described in further detail below, a VA 
psychiatric examination has been found to not be 
"necessary" in this case pursuant to 38 U.S.C.A. 
§ 5103A(d).

In summary, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Service connection for PTSD

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

However, service connection for PTSD requires medical 
evidence showing a diagnosis of the condition; a link, 
established by the medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  

Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).

The Board observes, however, that in Pentecost v. Principi, 
16 Vet. App. 124 (2002), the Court held that a veteran's unit 
records constituted independent descriptions of rocket 
attacks that were experienced by his unit when he was 
stationed in Vietnam, which, when viewed in the light most 
favorable to him, objectively corroborated his claim of 
having experienced rocket attacks.  The Court reiterated that 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.

As to cases involving an allegation of personal assault/rape, 
applicable regulations recognize that personal assault is an 
extremely personal and sensitive issue and that many 
incidents are not officially reported, which creates a proof 
problem with respect to the occurrence of the claimed 
stressor.  In such situations, it is not unusual for there to 
be an absence of service records documenting the events the 
veteran has alleged.  Thus, when a PTSD claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  38 C.F.R. § 3.304(f)(3); 
see also Patton v. West, 12 Vet. App. 272, 277 (1999).

Examples of such evidence include, but are not limited to: 
records from law enforcement authorities; rape crisis 
centers; mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. Id.

The Board has first considered the question of whether the 
veteran has a medical diagnosis of PTSD.  This diagnosis is 
fully supported by records including an October 2002 VA 
psychology consult report, which includes an Axis I diagnosis 
of PTSD.  

Nevertheless, the veteran's diagnosis of PTSD must be based 
upon either participation in combat with the enemy or a 
corroborated in-service stressor for service connection to be 
warranted, as noted above.  Again, a favorable medical 
opinion is insufficient, in and of itself, to predicate the 
grant of service connection for PTSD.  See Moreau v. Brown, 9 
Vet. App. at 396.  Thus, the question becomes whether the 
veteran either engaged in combat with the enemy during 
service or experienced a corroborated in-service stressor 
upon which the diagnosis of PTSD is predicated.

In the present case, the veteran served during a peacetime 
period and has not in fact alleged a combat-related stressor.  
Rather, her claim is predicated on two rape incidents, which 
she fully described during the aforementioned October 2002 VA 
psychology consult.  

First, she noted that she was raped by three men while 
serving in the U.S. Army in 1976.  She indicated that she did 
not report the rape because she had been on that base for 
only two weeks and did not know who she could trust for 
support.  The second incident occurred "[i]n January" in 
Germany.  In that incident, she was bathing, and two soldiers 
held her down while another raped her.  She noted that in 
this instance she went AWOL and that she know "it was 
'handled'" because she received a letter of appreciation 
from the base commander. 

The Board also notes that a September 2002 VA outpatient 
record indicates that the veteran "experienced sexual 
harassment and molestation from a supervisor in the 
military."  

As noted above, in January 2004, the RO furnished the veteran 
with a PTSD questionnaire.  Specifically, the veteran was 
requested to provide reports or information regarding 
treatment at VA and private facilities, possible sources of 
information and evidence such as police reports or medical 
treatment records for assault or rape, supporting statements 
from individuals with whom she had discussed the incident, 
and copies of correspondence that she might have sent to 
close friends or relatives in which she repeated information 
about the incident.
 
Since the issuance of that letter, the veteran has submitted 
multiple lay statements written by herself and her ex-
husband.  One statement from her ex-husband, received in 
January 2007, indicates that he met her in January 1977 in 
Germany and that she told him "several months into the 
relationship" about a rape that had occurred in Virginia, 
but she had "trouble with remembering times, places and 
events as they happened."  The veteran's ex-husband further 
noted that the veteran's direct supervisor had told him that 
there had been an "incident" where the veteran had been 
"hurt by some soldiers in the field."  At the same time, 
the veteran's ex-husband noted that he could tell from the 
supervisor's demeanor "that hurt did not mean assaulted 
although there were some visible scratches and bruises on 
her."  However, at that time the veteran reported being 
raped.

During her January 2007 VA Travel Board hearing, the veteran 
stated that she had reported a rape to a colonel, but "they 
fixed the best way they knew how to fix it" and did not 
further document the rape.  She denied any mental health 
treatment during service.  She also mentioned a third rape 
that resulted in a pregnancy and an abortion.  However, she 
indicated that she was sent to a private clinic for that 
abortion and could not remember the name of the clinic, 
although it was in Indiana.  Additionally, she was unable to 
identify any of the individuals who traveled with her for the 
abortion.  

Additionally, the Board observes that the veteran's service 
medical and personnel records do not contain any entries or 
notations indicating reports of personal assault, 
corresponding medical treatment, or mental health treatment 
connected to such an incident of assault.

The Board is aware of the sensitivity of the subject of rape 
and must emphasize that a negative finding on the veteran's 
credibility in this matter has not been made.  That 
notwithstanding, in the absence of more specific information 
or documentation, the Board finds the evidence of record 
insufficient to corroborate the claimed stressful incidents.  
Given the absence of a corroborated stressor, there exists no 
likelihood that a VA psychiatric examination, which has not 
been conducted to date, would provide findings substantiating 
the claim, in view of Moreau.  Such an examination is 
therefore not "necessary" under 38 U.S.C.A. § 5103A(d). 

Overall, based upon a review of the entire claims file, the 
Board finds that the evidence of record shows that the 
veteran has been diagnosed with PTSD and that this diagnosis 
has been predicated on reports of personal assault during 
service.  However, the evidence does not show that the 
veteran's current diagnosis of PTSD is based upon 
corroborated stressful incidents from service.  As such, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
PTSD, and the claim must be denied.  

In reaching this decision, the Board acknowledges that the VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Recognition on the basis of permanent incapacity for 
self-support

The term "child" for purposes of Title 38 of the United 
States Code is specifically defined.  For purposes of 
determining eligibility as a claimant under Title 38, a child 
must be unmarried and must be either under the age of 18, 
have become permanently incapable of self-support before the 
age of 18, or be between the ages of 18 and 23 and pursuing a 
course of instruction at an approved educational institution.  
38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.356.

To establish entitlement, various factors under 38 C.F.R. 
§3.356 are for consideration.  Principal factors for 
consideration are:

(1) The fact that a claimant is earning his or her own 
support is prima facie evidence that he or she is not 
incapable of self-support.  Incapacity for self-support will 
not be considered to exist when the child by his or her own 
efforts is provided with sufficient income for his or her 
reasonable support.

(2) A child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been a short intervening period or periods 
when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self- 
support otherwise established.

(3) It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.

(4) The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.

The Court has held that in cases such as this, the "focus of 
analysis must be on the claimant's condition at the time of 
his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 
443, 445 (1993).  In other words, for purposes of initially 
establishing helpless child status, the claimant's condition 
subsequent to his or her eighteenth birthday is not for 
consideration.  However, if a finding is made that a claimant 
was permanently incapable of self-support as of his or her 
eighteenth birthday, then evidence of the claimant's 
subsequent condition becomes relevant for the second step of 
the analysis, that is, whether there is improvement 
sufficient to render the claimant capable of self-support.  
Id.  If the claimant is shown to be capable of self-support 
at eighteen, VA is required to proceed no further.  Id.

The Board has first considered the case of the veteran's son.  
He was born in July 1982 and reached the age of 18 in July 
2000.

However, it is not shown that he was permanently incapable of 
self-support by reason of physical or mental defect upon 
attaining the age of 18 years.  The evidence of record does 
reflect that the son, as of March 1984, was diagnosed with 
Wolff-Parkinson-White syndrome, with the distinct possibility 
of recurrent episodes of supraventricular tachycardia, and 
that the veteran should be assigned near a major medical 
center where a pediatric cardiologist was available.  A July 
1986 letter reflects that the veteran's son was enrolled in 
the U.S. Army's Exceptional Family Member Program, although 
the letter from this date does not indicate the diagnosis 
resulting in such enrollment.  In January 1994, the son was 
noted to have asthma, requiring occasional hospitalizations 
as well as repeated visits and medication, and obesity.  He 
later underwent a heart catheterization in June 1994.  This 
evidence, however, does not show the son to have been 
permanently incapable of self-support prior to the date of 
attaining the age of 18 years.  Notably, there is no evidence 
indicating the son's actual medical condition as of July 
2000, when he turned 18.

Next, the Board will consider the case of the veteran's 
daughter.  She was born in April 1984 and reached the age of 
18 in April 2002.

Again, however, it is not shown that she was permanently 
incapable of self-support by reason of physical or mental 
defect upon attaining the age of 18 years.  There is evidence 
of record indicating that the daughter had a premature birth 
and that she had been diagnosed with tachycardia, with her 
doctor excusing her from physical education and sports 
activities in school in August 1997.  Again, however, the 
evidence does not show the daughter to have been permanently 
incapable of self-support prior to the date of attaining the 
age of 18 years.  Notably, there is no evidence indicating 
the daughter's actual medical condition as of April 2002, 
when she turned 18.

The Board must stress that the question of "permanent 
incapacity" is a determination predicated on medical and/or 
mental health findings.  In this regard, the Board is fully 
aware of the contentions of the veteran and her ex-husband as 
to the claimed incapacity of the two children in question, as 
articulated in multiple lay statements.  The veteran asserted 
at her Travel Board hearing that both children could not get 
their own jobs and support themselves, given that her son was 
only working part time and had attention deficit disorder, 
whereas her daughter had been diagnosed with seizures.  
Nevertheless, as lay persons they not competent to render a 
medical opinion in terms of either the degree of disability 
or the date at which such disability became so severe as to 
result in permanent incapacity.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

Overall, there has been no medical evidence submitted showing 
that either the veteran's son or daughter became permanently 
incapable of self-support prior to the age of 18.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claims of entitlement of 
the son and daughter to recognition on the basis of permanent 
incapacity for self-support, and the claims must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.




ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to recognition of the veteran's son's permanent 
incapacity for self-support is denied.

Entitlement to recognition of the veteran's daughter's 
permanent incapacity for self-support is denied.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


